Citation Nr: 1539043	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  02-12 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, anxiety, and a mood disorder. 
 
2.  Entitlement to service connection for arthritis involving the toes, feet, ankles, back, hands, left hip, right shoulder, and left wrist.
 
3.  Entitlement to service connection for a bilateral foot disorder other than arthritis.
 
4.  Entitlement to service connection for a right shoulder disorder other than arthritis.
 
5.  Entitlement to service connection for a left wrist disorder, other than arthritis. 

6.  Entitlement to service connection for peripheral neuropathy.
 
7.  Entitlement to service connection for scars of the right foot, right wrist, and left wrist.
 
8.  Entitlement to service connection for a chest disorder, claimed as chest pain and arthritis. 

9.  Entitlement to service connection for an aortic aneurysm.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for chronic fatigue syndrome.
 
12.  Entitlement to service connection for a right ear disorder, claimed as residuals of a right ear injury. 
 
13.  Entitlement to a rating in excess of 10 percent for chondromalacia patella, left knee with mild degenerative changes.
 
14.  Entitlement to a separate compensable rating for a right knee scar.
 
15.  Entitlement to an effective date earlier than December 12, 1983, for the grant of service connection for bilateral hearing loss.
 
16.  Entitlement to an effective date earlier than January 31, 1995, for the grant of service connection for tinnitus.
 
17.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1977, from August 1985 to December 1985 and from March 1988 to July 1988.  He also had service with the Mississippi National Guard between 1983 and 1989.

These matters come before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in April 2015, which granted a Joint Motion for Remand (Joint Motion) vacating an April 2014 Board decision and remanding the case for action in compliance with the Joint Motion.

These matters initial arose before the Board from May 2003, April 2005, July 2008, September 2009, and January 2011 rating decisions of the above Department of Veterans Affairs (VA), Regional Office (RO).

In November 2004, a hearing was held before the undersigned; a transcript of this hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the March 2015 Joint Motion, the parties noted that the Veteran had been afforded a Board hearing in 2004 and that he most recently testified before a Decision Review Officer in April 2010, but they agreed there had been a failure to grant the Veteran a video conference hearing request that was made in a substantive appeal received in November 2013.  They also noted that the last Board hearing was more than a decade ago and only covered 3 of the 17 issues on appeal.

The parties also found the RO/AMC failed to substantially comply with the directives of the Board's May 2012 remand.  In particular, the remand instructions required contact with the National Personnel Records Center (NPRC) or any other appropriate agency to request a formal finding as to whether or not the Veteran was in receipt of the Purple Heart and to attempt to corroborate the stressor of an attack at An Khe between May 10, 1969 and June 10, 1969.  The record does not show that a formal finding was ever obtained from the NRPC on whether the Veteran received a Purple Heart or if an attempt was ever made to corroborate the alleged stressor.  For these reasons, the case must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Board videoconference hearing with respect to the 17 claims on appeal.

2.  Contact the NPRC and any other appropriate agency, and obtain from it a formal finding as to whether the Veteran was in receipt of the Purple Heart.  

3.  After the videoconference hearing has taken place, attempt to corroborate the claimed stressor of an attack at An Khe between May 10, 1969 and June 10, 1969 by sending the necessary requests to NARA or JSRRC.

4.  Then after ensuring the above development has been completed, readjudicate the issues on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




